DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
For clarity it is suggested that claim 2 be rewritten as: The combiner and distributor of claim 1, wherein the tuning circuit of of the plurality of plasma processing stations with another plasma impedance associated with another one of the plurality of plasma processing stations.
And claim 3 be re-written as: The combiner and distributor of claim 2, wherein the tuning element of of the plurality of plasma processing stations with the other plasma impedance associated with the other one of the plurality of plasma processing stations.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5-7, 10-14, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhindsa (US 7,169,256).
Regarding claims 1, 14 & 19, Dhindsa discloses (i.e. in Fig. 1B) a plasma system according to claim 14 (the system of Figs. 1A & 1B transfers RF power from respective sources 50i=1…N to plasma station’s (10) electrode assemblies 13 & 14, see Fig. 1A also for details of plasma stations) and a method (of transferring RF power to a plasma processing station 10 per claim 19) comprising:
a first radio frequency (RF) generator (RF Source 50i=1…P) configured to generate a first RF signal of a first frequency (low frequency, e.g. 2 MHz, exemplarily shown in Fig. 2) and a second RF generator (RF Source 50i=P…N) configured to generate a second RF signal of a second frequency (high frequency, e.g. 60 MHz, exemplarily shown in Fig. 2, col 5, lines 19-32);
a first impedance matching network (matching networks 52i=1…P) coupled to the first RF generator to receive the first RF signal to provide a first modified RF signal of the first frequency and a second impedance matching network (matching networks 52i=P…N) coupled to the second RF generator to receive the second RF signal to provide a second modified RF signal of the second frequency;
The plasma system further comprising a combiner and distributor (53, 57, 58 & 60 in Fig. 1B including the tunable matching circuits 52i=1…N) wherein a plurality of plasma processing stations (at least two 13 & 14 as shown in Fig. 1A) coupled to the combiner and distributor, wherein (according to claim 1) the combiner and distributor includes:
i=1…P) configured to receive a first modified radio frequency (RF) signal of a first frequency (at corresponding outputs marked as 1 through P in annotated in Fig. 1B above from the corresponding RF sources 50i=1…P);
[AltContent: textbox (O)][AltContent: rect][AltContent: rect][AltContent: textbox (B)][AltContent: rect][AltContent: textbox (A)][AltContent: textbox (N)][AltContent: textbox (P)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: textbox (InN)][AltContent: textbox (InP)][AltContent: textbox (In1)]
    PNG
    media_image1.png
    824
    667
    media_image1.png
    Greyscale

Fig. 1B of Dhindsa annotated by the examiner for ease of reference.
wherein each of the first plurality of branch circuits includes a tuning element (the matching networks 52i=1…P are tunable through the controller 24 shown in Fig. 1A) configured to tune a corresponding portion of the modified RF signal of the first frequency to output a plurality of RF signals of the first frequency (to the input of the combiner 53, col 9, lines 1-3);
i=P…N) configured to receive a modified RF signal of a second frequency circuit (at corresponding outputs marked as P through N in annotated in Fig. 1B above from the corresponding RF sources 50i=P…N); and
wherein each of the second plurality of branch circuits includes a tuning element (the matching networks 52i=P…N are tunable through the controller 24 shown in Fig. 1A) configured to tune a corresponding portion of the modified RF signal of the second frequency to output a plurality of RF signals of the second frequency (to the input of the combiner 57, col 9, lines 4-10); and
a plurality (at least two combiner circuits 53 & 57) of output branch circuits configured to combine each of the plurality of RF signals of the first frequency (from the output of the matching networks 52i=1…P) with a corresponding one of the plurality of RF signals of the second frequency (from the output of the matching networks 52i=P…N) to distribute a plurality of output signals (at least two 58 & 60) to a plurality of plasma processing stations (to plasma processing stations 13 & 14 respectively as shown in Fig. 1A, col 10, lines 41-50).
Wherein per claims 5 & 18, the tuning element of a corresponding one of the first plurality of branch circuits is a variable capacitor (see Fig. 2 for example) and the tuning element of a corresponding one of the second plurality of branch circuits is a variable capacitor (see Fig. 2 for example) and per claim 6, the first frequency (e.g. 2 MHz) is lower than the second frequency (e.g. 60 MHz, see Fig. 2 for example). Also per claim 7, wherein the first plurality of branch circuits are configured to be coupled to i=1..P) to receive the modified RF signal of the first frequency (from the output of 50i=1..P), and the second plurality of branch circuits are configured to be coupled to a second impedance matching network (52i=P..N) to receive the modified RF signal of the second frequency (e.g. 60 MHz) from the second impedance matching network  (52i=P..N). Also per claim 10, Dhindsa teaches that the tuning circuit (variable capacitors as shown in Fig. 2 for example) of a corresponding one of the first plurality of branch circuits (52i=1…P) is coupled in parallel to a corresponding one of a plurality of inductors (80i=1…P, please see Fig. 1B and compare with Fig. 2) and per claim 11, the tuning element (variable capacitors of second plurality of branches i.e. 52i=P…N) of a corresponding one of the second plurality of branch circuits is coupled to a corresponding one of a plurality of capacitors (similar to 130 or 136 as shown in Fig. 2 for example) and per claims 12, the tuning element of a corresponding one of the first plurality of branch circuits (variable capacitors as shown in Fig. 2 corresponding to 52i=1…P matching circuits) is configured to change an amplitude or a phase (inherently the variable matching circuit would control the amplitude and/or phase of the RF signal passing through the matching circuit) or a combination thereof of an RF signal output by the tuning element of the corresponding one of the first plurality of branch circuits (52i=1…P matching circuits) and similarly per claim 13,  the tuning circuit of a corresponding one of the second plurality of branch circuits (variable capacitors as shown in Fig. 2 corresponding to 52i=P…N matching circuits) is configured to change an amplitude or a phase or a combination thereof (inherently the variable matching circuit would control the amplitude and/or phase of the RF signal passing through the matching circuit) of an RF signal output by the tuning i=P…N matching circuits). 
Allowable Subject Matter
Claims 2-4, 8-9, 15-17, 20-22 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 15-17 & 20-22 are allowable because the closest prior art of record (Dhindsa) although teaches impedance matching based on the conditions of operation of the plasma stations, is not explicit about the mutual impedance balance of the plasma stations. 
Claims 8-9 are allowable since the closest prior art of record (Dhindsa) although teaches plurality of inductors in the first plurality of branch circuits (see Fig. 2 for example) it is not explicit that the plurality of blocking circuits are configured to block RF signals of the second frequency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAFIZUR RAHMAN/
Examiner, Art Unit 2842